Case: 13-60267       Document: 00512427066         Page: 1     Date Filed: 11/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 1, 2013
                                     No. 13-60267
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DANIA MENCIA-MORALES,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 611 586


Before KING, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Dania Mencia-Morales, a native and citizen of Honduras, petitions for
review of the Board of Immigration Appeals’ (BIA) affirming the Immigration
Judge’s (IJ) denial of her June 2012 motion to reopen her removal proceedings,
which had resulted in an in absentia removal order in 2002. Mencia contends
the BIA erred by dismissing her motion to reopen, claiming: she was not advised
of her requirement to provide the immigration court her full mailing address; the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60267    Document: 00512427066      Page: 2   Date Filed: 11/01/2013

                                 No. 13-60267

2001 hearing notice was sent to an incorrect address and thus establishes that
she did not have actual notice of her hearing before the IJ; and, because her
motion to reopen was unopposed, the IJ and BIA erred in denying it.
      For our review, usually only the BIA’s decision is considered; the
underlying decision of the IJ will be considered only if it influenced the
determination of the BIA. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th
Cir. 2002). The denial of a motion to reopen is reviewed under a “highly
deferential abuse-of-discretion standard”. Gomez-Palacios v. Holder, 560 F.3d
354, 358 (5th Cir. 2009); see also Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir.
2006) (BIA decision must be upheld unless it is “utterly without foundation in
the evidence, or otherwise so irrational that it is arbitrary”) (citation and
internal quotation marks omitted).
      The BIA’s finding, that Mencia both received the notice to appear, which
included her requirement to provide full, up-to-date address information, and
was instructed of the consequences of failing to appear at her hearings, is
supported by substantial evidence in the record. Mencia signed the notice to
appear and provided an address on the following day.
      Likewise, the BIA’s finding Mencia failed to provide a complete address
and correct alias is supported by substantial evidence in the record. The hearing
notice was sent to the address Mencia provided and returned as undeliverable.
      As a result, the BIA properly found she failed to receive notice because she
failed to meet her obligation to provide current-address information.
See 8 U.S.C. § 1229a(b)(5)(C)(ii) (rescission of removal order only when “failure
to appear was through no fault of the alien”); Gomez-Palacios, 560 F.3d at 360-61
(affirming BIA’s denial of appeal from in absentia removal when alien “failed to
comply with his obligation to provide . . . current address information”).
Moreover, as the BIA ruled, the IJ had authority to deny the motion to reopen,




                                        2
    Case: 13-60267    Document: 00512427066     Page: 3   Date Filed: 11/01/2013

                                 No. 13-60267

despite the lack of a response by the Department of Homeland Security. See 8
C.F.R. § 1003.23(b)(1)(iv) (providing IJ discretion “to grant or deny a motion to
reopen”, without distinguishing between opposed or unopposed motion).
      DENIED.




                                       3